                         Case 2:19-cv-02131-RFB-BNW Document 7 Filed 12/19/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 03062
                    2 Robert.Freeman@lewisbrisbois.com
                      PAMELA L. McGAHA
                    3 Nevada Bar No. 08181
                      Pamela.McGaha@lewisbrisbois.com
                    4 CHERYL A. GRAMES
                      Nevada Bar No. 12752
                    5 Cheryl.Grames@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    6 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    7 702.893.3383
                      FAX: 702.893.3789
                    8 Attorneys for Defendant State Farm Mutual
                      Automobile Insurance Company
                    9
                                                  UNITED STATES DISTRICT COURT
                   10
                                            DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                ***
                   12
                      MELISSA SUE ALLEN-GLEASON, an               CASE NO. 2:19-cv-2131-RFB-BNW
                   13 individual,
                                                                  STIPULATION AND ORDER FOR
                   14                Plaintiff,                   EXTENSION OF TIME TO FILE A
                                                                  RESPONSE TO PLAINTIFF’S
                   15        vs.                                  COMPLAINT

                   16 STATE FARM MUTUAL AUTOMOBILE                    FIRST REQUEST
                      INSURANCE COMPANY; DOES I through
                   17 X; and ROE BUSINESS ENTITIES I through
                      X, inclusive,
                   18
                                    Defendants.
                   19

                   20            IT IS HEREBY STIPULATED AND AGREED by and between DEFENDANT STATE
                   21 FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“Defendant”), by and through its

                   22 attorneys of record, Robert W. Freeman, Esq., and Pamela L. McGaha, Esq., and Cheryl A.

                   23 Grames, Esq. of LEWIS BRISBOIS BISGAARD & SMITH LLP, and PLAINTIFF MELISSA

                   24 SUE ALLEN-GLEASON (“Plaintiff”), by and through her counsel of record, Dennis M. Prince,

                   25 Esq. and Kevin T. Strong, Esq. of Prince Law Group, that the due date for Defendant’s Response

                   26 to Plaintiff’s Complaint be extended Thirty (30) days, from December 20, 2019, to January 20,
                   27 2020.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4836-7163-9983.1
ATTORNEYS AT LAW
                         Case 2:19-cv-02131-RFB-BNW Document 7 Filed 12/19/19 Page 2 of 2



                    1            Reason for the Extension:

                    2            Counsel for Defendant has only recently appeared in this case, and is concurrently filing a

                    3 Substitution of Attorney. Further, Defendant needs additional time to file a responsive pleading

                    4 due to the nature and complexity of the claims in Plaintiff’s Complaint (ECF No. 1 at 6-14). This

                    5 is Defendant’s first request to extend this deadline, and Defendant makes it in good faith and not

                    6 to delay these proceedings.

                    7    Dated this 19th day of December, 2019.           Dated this 19th day of December, 2019.

                    8    LEWIS BRISBOIS BISGAARD & SMITH LLP              PRINCE LAW GROUP

                    9    /s/ Robert W. Freeman                            /s/ Kevin T. Strong
                         ROBERT W. FREEMAN                                DENNIS M. PRINCE
                   10    Nevada Bar No. 03062                             Nevada Bar No. 05092
                         PAMELA L. McGAHA                                 KEVIN T. STRONG
                   11    Nevada Bar No. 08181                             Nevada Bar No. 12107
                         CHERYL A. GRAMES                                 8816 Spanish Ridge Avenue
                   12    Nevada Bar No. 12752                             Las Vegas, Nevada 89148
                         6385 S. Rainbow Boulevard, Suite 600             Attorneys for Plaintiff
                   13    Las Vegas, Nevada 89118                          Melissa Sue Allen-Gleason
                         Attorneys for Defendant State Farm Mutual
                   14    Automobile Insurance Company
                   15
                                                                      ORDER
                   16
                                 IT IS SO ORDERED.
                   17
                                 Dated this 20          December
                                            __thday of ______________, 2019.
                   18

                   19
                                                                      ___________________________
                   20                                                   U.S. MAGISTRATE JUDGE
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4836-7163-9983.1                                  2
